  Case: 1:19-cv-00661-TSB-SKB Doc #: 1-1 Filed: 08/14/19 Page: 1 of 6 PAGEID #: 12


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO




  sx
  Vrihxtft
           -tshtxhien                                       .        .'!;19CV66TJ
(ENTER ABOVE THE NAME OF THE PLAINTIFF IN THIS ACTION)                   J
IFTHE PLAINTIFFIS APRISONER: PRISONER#                     I           ^|J           ^
                              VS.



                                                         rmh c.0T^tcA«,^i"S
(ENTERABOVETHE NAME OF THE DEFENDANT IN THISACTION)

IF THERE ARE ADDITIONAL DEFENDANTS PLEASE LIST THEM:

                                                                    RECEIVED
C'V^r.u c Wvyr'sCs-Le-Ct: \MGYf\iK)
                                                                        AUG 1 4 im
                                                                     RICHARD w. NAGEL
                                                                        Clerk Of Court
                                                                      CINCINNATI, OHIO
                                         COMPLAINT

     PARTIES TO THE ACTION:

     PLAINTIFF:    PLACE YOUR NAME AND ADDRESS ON THE LINES BELOW. THE
                   ADDRESS YOU GIVE MUST BE THE ADDRESS THAT THE COURT MAY
                   CONTACT YOU AND MAIL DOCUMENTS TO YOU. A TELEPHONE
                   NUMBER IS REQUIRED.


                   NAME - FULL NAME PLEASE - PWOT



                   ADDRESS: STREET, CITY, STATE AND ZIP CODE

                   \^WKnQvV OVn yX^CSiko
                       fnun^ a\gx--ia.'s:)
                   TELEPHONE NUMBER


     IF THERE ARE ADDITIONAL PLAINTIFFS IN THIS SUIT, A SEPARATE PIECE OF PAPER
     SHOULD BE ATTACHED IMMEDIATELY BEHIND THIS PAGE WITH THEIR FULL NAMES,
     ADDRESSES AND TELEPHONE NUMBERS. IFNO ADDITIONAL PLAINTIFFS EXIST CONTINUE
     WITH THIS FORM.


     PAGE 2 AND 3 OF THIS FORM DEAL ONLY WITH A PLAINTIFF THAT IS INCARCERATED
     AT THE TIME OF FILING THIS COMPLAINT.
Case: 1:19-cv-00661-TSB-SKB Doc #: 1-1 Filed: 08/14/19 Page: 2 of 6 PAGEID #: 13
Case: 1:19-cv-00661-TSB-SKB Doc #: 1-1 Filed: 08/14/19 Page: 3 of 6 PAGEID #: 14
Case: 1:19-cv-00661-TSB-SKB Doc #: 1-1 Filed: 08/14/19 Page: 4 of 6 PAGEID #: 15
Case: 1:19-cv-00661-TSB-SKB Doc #: 1-1 Filed: 08/14/19 Page: 5 of 6 PAGEID #: 16
Case: 1:19-cv-00661-TSB-SKB Doc #: 1-1 Filed: 08/14/19 Page: 6 of 6 PAGEID #: 17
